[Cite as State v. Srock, 2013-Ohio-4452.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                 :       Hon. John W. Wise, J.
                                             :       Hon. Craig R. Baldwin, J.
                                             :
-vs-                                         :
                                             :
GREGORY T. SROCK                             :       Case No. 2013CA00064
                                             :
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court
                                                     of Common Pleas, Case No.
                                                     2012CR1136A



JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    October 7, 2013



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOHN D. FERRERO                                      BERNARD L. HUNT
Prosecuting Attorney                                 2395 McGinty Road NW
                                                     North Canton, OH 44720
BY: RENEE M. WATSON
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza South, Suite 510
Canton, OH 44702
Stark County, Case No. 2013CA00064                                                     2



Baldwin, J.

      {¶1}    Appellant Gregory T. Srock appeals a judgment of the Stark County

Common Pleas Court convicting him of one count of safecracking (R.C. 2911.31(A) and

one count of breaking and entering (R.C. 2911.13(A)). Appellee is the State of Ohio.

                            STATEMENT OF FACTS AND CASE

      {¶2}    On June 13 and 14, 2012, appellant was with his friends Zach and

Stephanie Dare in the Canton apartment of a friend of the Dares. While shooting

heroin, appellant told the Dares that he knew that the owner of the Canal Boat Lounge

in Canal Fulton planned to rob his own business for the insurance money, and he

wanted to beat him to it.

      {¶3}    The group got into a Chevy Cruise which Stephanie Dare had rented from

Enterprise earlier in the week and drove to Canal Fulton. The Dares dropped appellant

off at the Canal Boat Lounge and drove around until they saw appellant walking down

the street. They picked appellant up, and he indicated that he was able to break into

the bar. They drove back to the bar where appellant and Zach removed the safe, which

weighed between 300 and 400 pounds, from the basement of the bar. The men took

the cushions out of the small car to make the safe fit, and ultimately caused $3,000.00

of damage to the car.

      {¶4}    From the bar, the group drove back to the friend’s apartment in Canton.

Stephanie retreated to a bedroom while the men wrestled the large safe into the

apartment.    Appellant used a grinder to remove the hinges from the safe.        They

discovered another strong box inside, containing around $4,000.00. They used some of
Stark County, Case No. 2013CA00064                                                      3


the money to buy a Suburban with which to dispose of the safe, and spent the rest on

drugs and hotels. They disposed of the safe behind a storage facility in Navarre.

      {¶5}    Hal Hardie, the owner of the bar, met a friend early in the morning of June

14, 2012, for a bicycle ride. Hardie noted signs of a break-in, and discovered that his

safe was missing. Hardie called the Canal Fulton Police.

      {¶6}    Officer Charles Kassinger arrived at the bar, and noted that a sliding glass

door had been pried open. A dolly that had been in the basement of the bar was found

outside. Officer Barabach spoke to the Dares, who provided details of the crime and

disclosed appellant’s involvement. Zach Dare drew a map which led officers to the

disposal location of the safe.

      {¶7}    When Barabach spoke to appellant, appellant denied taking the safe but

stated, “Well, I’m not saying I wasn’t there.” Appellant also admitted to having a history

with the Canal Boat Lounge because his girlfriend worked there. Hardie confirmed that

appellant dated one of the barmaids and spent a lot of time at the bar, and appellant

had attended the employees’ Christmas party.

      {¶8}    Appellant was charged with one count of safecracking and one count of

breaking and entering. The case proceeded to jury trial. After deliberating for twenty-

six minutes, appellant was convicted as charged. He was sentenced to six months in

the Stark County jail on each count, to be served consecutively, and was ordered to

begin a three-year period of community control upon completion of his jail time. He

assigns one error on appeal:

      {¶9}    “THE    APPELLANT’S       CONVICTIONS        FOR     ONE     COUNT      OF

SAFECRACKING, A VIOLATION OF R.C. 2911.31(A) AND ONE COUNT OF
Stark County, Case No. 2013CA00064                                                      4


BREAKING AND ENTERING, A VIOLATION OF R.C. 2911.13(A) WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE AND WAS NOT SUPPORTED BY

SUFFICIENT EVIDENCE.”

      {¶10}   In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire

record, weighs the evidence and all reasonable inferences, considers the credibility of

witnesses, and determines whether in resolving conflicts in evidence the jury ‘clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387,

1997-Ohio-52, 678 N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485

N.E.2d 717 (1983).

      {¶11}   An appellate court's function when reviewing the sufficiency of the

evidence is to determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574

N.E.2d 492, paragraph two of the syllabus (1991).

      {¶12}   Appellant was convicted of safecracking in violation of R.C. 2911.31(A),

which provides, “No person, with purpose to commit an offense, shall knowingly enter,

force an entrance into, or tamper with any vault, safe, or strongbox.” He was also

convicted of breaking and entering in violation of R.C. 2911.13(A), which provides, “No

person by force, stealth, or deception, shall trespass in an unoccupied structure, with

purpose to commit therein any theft offense, as defined in section 2913.01 of the

Revised Code, or any felony.”
Stark County, Case No. 2013CA00064                                                       5


      {¶13}    Appellant does not argue that the State failed to prove the elements of the

offenses.     Rather, he argues that the evidence that linked appellant to the crimes

committed at the Canal Boat Lounge came solely from the Dares, and the jury lost its

way in believing the Dares’ testimony. He argues that Zach Dare has a lengthy criminal

record and is not credible, and Stephanie Dare was not charged for her role in the

crime.

      {¶14}    The jury was informed of Zach Dare’s long criminal history, knew that he

was incarcerated at the time of trial in the Summit County Jail, and was aware that he

had pled guilty to his involvement in the instant case. Further, the jury was aware that

Stephanie Dare was not charged for her role in the crimes. We cannot find that the jury

lost its way in believing the testimony of the Dares that appellant was involved in the

plan to take the safe from the Canal Boat Lounge, broke into the bar, helped Zach Dare

remove the safe from the bar, and helped open the safe once they returned to the

Canton apartment. Appellant conceded to police, “Well, I’m not going to say I wasn’t

there.” Tr. 200. Further, the owner of the bar testified that appellant spent a lot of time

in the bar and came to the employees’ Christmas party because he dated one of the

employees.
Stark County, Case No. 2013CA00064                                                6


      {¶15}   The assignment of error is overruled. The judgment of the Stark County

Common Pleas Court is affirmed. Costs assessed to appellant.



By: Baldwin, J.

Gwin, P.J. and

Wise, J. concur.



                                      HON. CRAIG R. BALDWIN



                                      HON. W. SCOTT GWIN



                                      HON. JOHN W. WISE


CRB/rad
[Cite as State v. Srock, 2013-Ohio-4452.]


                     IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :
                                               :
        Plaintiff - Appellee                   :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
GREGORY T. SROCK                               :
                                               :
        Defendant - Appellant                  :       CASE NO. 2013CA00064


        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Stark County, Ohio is affirmed. Costs

assessed to appellant.




                                            HON. CRAIG R. BALDWIN



                                            HON. W. SCOTT GWIN



                                            HON. JOHN W. WISE